Exhibit 16.1 December 30, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 USA Ladies and Gentlemen: We have read the comments regarding us in the first four paragraphs of Item 4.01 Changes in Registrant’s Certifying Accountant contained in the Form 8-K/A of DecisionPoint Systems, Inc. dated December 30, 2011, and are in agreement with those statements. Sincerely, /s/ Raymond Chabot Grant Thornton LLP Chartered Accountants Montréal, Canada
